Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on December 30, 2021, in which: 
Claims 1, 6, 10, 15, 19, 24, 28, and 33 are amended, and
Claims 5, 14, 23, and 32 are cancelled.  
Claims 1-4, 6-13, 15-22, 24-31, and 33-36 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 10 and 11 of the applicant’s arguments/remarks, the applicant argues that Dong as modified by Manickam fail to teach “providing a privacy request regarding one or more privacy settings for the target device.”  The examiner respectfully disagrees.  First, the examiner would like to point out that the privacy request as currently claimed in claim 1, fails to tie into the rest of the claimed subject matter except that it is “for the target device.”  It is not used for step of registering, nor is it based on the steps recited above it in the claim.  It is simply something that is done for the target device.  General privacy requests for and privacy settings of a device without any further context were well-known to one of ordinary skill in the art at the time of the present invention.  The examiner cites Dong [0124], [0126], [0140]-[0141] which explain the IoT Device Naming Service accepts the administrator/owner to register the sub-locations and name/update the name of the device the administrator sends a sub-location registration message.  The sub-location registration message reads on the privacy request for privacy settings because they are to be set by the administrator or owner.  Dong [0309] explains controlling lighting patterns, images, or colors on the display or indicators to obtain input from a user about session migration or sharing capabilities or settings.  Lighting patterns, images, or colors displayed to obtain input from the user is a request and user input for sharing capabilities or settings is a privacy setting.  Also, Dong [0313] explains 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15-22, 24-31, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 20160036764 A1 (herein “Dong”), and further in view of Pub No.: US 2012/0096019 A1 (herein “Manickam”)

Claims 1, 10, 19, and 28
Consider claim 1, Dong teaches a method of registering a target device, the method comprising: 
receiving a first indication to initiate a registration (see Dong Fig. 16, [0164] note device registration); 
determining, based on the first indication, at least one of: a suggested registration location based on at least one of a device name of the target device, a device type of the target device, or a present location of the target device; or a suggested registration name based on the device type of the target device, a name of a user requesting registration of the target device, or a name or title of a person associated with another device that is or has been in close proximity to the target device (see Dong Fig. 16, [0080], [0169] note generate the device name based on the name scheme including location and device type) ; 
(see Dong Fig. 16, [0170], [0171] note report the new device name to the device name pool manager and the administrator); 
providing a privacy request regarding one or more privacy settings for the target device (see Dong [0124], [0126], [0140]-[0141] note IDNS accepts the administrator/owner to register the device or update the name of the device and the administrator sends a sub-location registration message.  Additionally, Dong [0309] explains controlling lighting patterns, images, or colors on the display or indicators to obtain input from a user about session migration or sharing capabilities or settings.  Dong [0313] explains receiving/generating/processing authentication data based on session credentials);
registering the target device by storing target device information based on the fourth indication (see Dong Fig. 16, [0170], [0171] note report the new device name to the device name pool manager and the administrator).
Dong fails to teach providing a third indication requesting at least one of whether the suggested registration location is accepted or whether the suggested registration name is accepted; receiving a fourth indication indicating at least one of whether the suggested registration location is accepted or whether the suggested registration name is accepted.  Manickam explains a domain naming system that suggests a domain name to a user of a based on location and other characteristics where the suggested name(s) are presented to the user and in response, the user selects one or more names from the list to register (see Manickam Fig. 1, [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong to include the recited teaching of Manickam.  Such a modification would improve Dong by providing a more effective system for proposing suitable names for registration based upon a user’s preference (see Manickam [0004], [0028])
	 Claim(s) 10, 19, and 28 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2, 11, 20, and 29
Consider claim 2, Dong as modified by Manickam teaches wherein the second indication includes a map of a registration region (see Dong Fig. 8, [0084] note floor plan with the devices in the building). 


Claims 3, 12, 21, and 30
Consider claim 3, Dong as modified by Manickam teaches wherein the map includes a suggested location of the target device (see Dong Fig. 8, [0084] note rooms labeled with the indoor devices and naming the device  based on the room label). 
Claim(s) 12, 21, and 30 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4, 13, 22, and 31
Consider claim 4, Dong as modified by Manickam teaches wherein the second indication includes a request for confirmation to use the suggested location (see Manickam [0067] note presenting the user with the suggested name(s) for the user interface for the user to approve based on location). 
Claim(s) 13, 22, and 31 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 6, 15, 24, and 33
Consider claim 6, Dong as modified by Manickam teaches wherein the one or more privacy settings include at least one of a password to search for the target device, or an authorization indication of whether the target device is authorized to be located, or one or more device identifications of one or more other devices authorized to obtain the location of the target device (see Dong [0124], [0126], [0140]-[0141] note IDNS accepts the administrator/owner to register the device or update the name of the device and the administrator sends a sub-location registration message.  Additionally, Dong [0309] explains controlling lighting patterns, images, or colors on the display or indicators to obtain input from a user about session migration or sharing capabilities or settings.  Dong [0313] explains receiving/generating/processing authentication data based on session credentials).
Claim(s) 15, 24, and 33 is/are rejected for at least the same reason(s) set forth in claim 6.


Claims 7, 16, 25, and 34
Consider claim 7, Dong as modified by Manickam teaches further comprising producing the first indication in response to at least one of: determining that the target device has entered an environment; or determining that the target device has been within a region longer than a threshold amount of time; or determining that the target device has been detected within the region more than a threshold number of times (see Dong [0167] note the sub location identifier query can be seen as the first indication for registration initiation prior to the name generation). 
Claim(s) 16, 25, and 34 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 8, 17, 26, and 35
Consider claim 8, Dong as modified by Manickam teaches wherein the method comprises determining the suggested location based on the present location of the target device, and wherein the present location of the target device is a room within a structure (see Dong [0157] note determining the existing location coordinates and using the building floor plan to determine the sub-location identifier within the building, i.e. the room). 
Claim(s) 17, 26, and 35 is/are rejected for at least the same reason(s) set forth in claim 8.

Claims 9, 18, 27, and 36
Consider claim 9, Dong as modified by Manickam teaches wherein the second indication is provided through a user interface, the third indication is provided through the user interface, and the fourth indication is received through the user interface (see Manickam [0067] note presenting the user with the suggested name(s) for the user interface for the user to approve).
Claim(s) 18, 27, and 36 is/are rejected for at least the same reason(s) set forth in claim 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647